 
EXHIBIT 10.13
 
COMMON STOCK PURCHASE AGREEMENT
 
This Common Stock Purchase Agreement (this “Agreement”) is dated as of December
15, 2009, by and between Defense Solutions Holding, Inc., a Nevada corporation
(the “Company”), and Seaside 88, LP, a Florida limited partnership (such
investor, including its successors and assigns, “Seaside”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to Seaside, and Seaside desires to purchase
from the Company, up to 3,000,000 shares of Common Stock on the Closing Dates;
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Seaside agree as
follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.
 
“Closing” means the Initial Closing and the Subsequent Closing.
 
“Closing Dates” means the Initial Closing Date and the Subsequent Closing Date.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, $0.001 par value, and any
securities into which such common stock may hereafter be reclassified.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
“Company Counsel” means Giordano, Halleran & Ciesla, P.C. or other counsel
(including in-house counsel) reasonably acceptable to Seaside.
 
“Dollar Limit” shall have the meaning ascribed to such term in Section 2.6.
 
“Disclosure Schedules” means the disclosure schedules of the Company delivered
concurrently herewith, as the same may be updated by the Company from time to
time.
 

--------------------------------------------------------------------------------


 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Initial Closing” means the closing of the purchase and sale of the Common Stock
pursuant to Section 2.1.
 
“Initial Closing Date” means the date when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to Seaside’s obligations to purchase the Shares, and the
Company’s obligations to issue and deliver the Shares, have been satisfied or
waived with respect to the Initial Closing.
 
“Initial Per Share Purchase Price” means $0.24.
 
“Intellectual Property” shall have the meaning ascribed to such term in Section
3.1(p).
 
“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” means any condition, event, change or effect that
could reasonably be expected to have a material adverse effect on (i) the
legality, validity or enforceability of any Transaction Document, (ii) the
results of operations, assets, business, prospects or financial condition of the
Company and its Subsidiaries, taken as a whole, or (iii) the Company’s ability
to perform in any material respect on a timely basis its obligations under any
Transaction Document, but shall not mean or include any condition, event, change
or effect (1) which is or results from events or occurrences relating to the
economy in general (including arising from terrorist attacks, acts of war or
civil unrest) or the Company’s industry in general and not specifically relating
to the Company or having a disproportionate impact on the Company, or (2) which
results from the announcement of this Agreement or the transactions contemplated
hereby or by the other Transaction Documents.
 
“Per Share Purchase Price” shall be an amount equal to the lower of (i) the
daily volume weighted average of actual trading prices (measured in hundredths
of cents) of the Common Stock of the Company on the Trading Market for the ten
consecutive Trading Days immediately prior to the Subsequent Closing Date
multiplied by 0.65 and (ii) the daily volume weighted average of actual trading
prices (measured in hundredths of cents) of the Common Stock of the Company on
the Trading Market for the Trading Day immediately prior to the Subsequent
Closing Date multiplied by 0.65.
 
“Permits” shall have the meaning ascribed to such term in Section 3.1(q).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
2

--------------------------------------------------------------------------------


 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Seaside Party” shall have the meaning ascribed to such term in Section 4.6.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock issued or issuable to Seaside pursuant
to this Agreement.
 
“Short Sales” shall include, without limitation, all “short sales” as defined in
Rule 200 of Regulation SHO of the Exchange Act.
 
“Subsequent Closing” means the closing of the purchase and sale of the Common
Stock pursuant to Section 2.2.
 
“Subsequent Closing Date” means the day three months subsequent to the Initial
Closing Date (or, if such day is not a Trading Day, then the first day
thereafter that is a Trading Day), or such later date when all conditions
precedent to Seaside’s obligations to purchase the Shares, and the Company’s
obligations to issue and deliver the Shares, have been satisfied or waived with
respect to the Subsequent Closing.
 
 “Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a).
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means whichever of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
New York Stock Exchange, the NYSE Alternext Exchange, the NYSE AMEX, the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market or the
OTC Bulletin Board.
 
“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
ARTICLE II
PURCHASE AND SALE
 
2.1           Initial Closing.  On the Initial Closing Date, Seaside shall
purchase from the Company, and the Company shall issue and sell to Seaside,
1,500,000 Shares at the Initial Per Share Purchase Price.  Upon satisfaction or
waiver of the conditions set forth in Sections 2.3, 2.4, 2.5 and 2.6, the
Initial Closing shall occur at the offices of White White & Van Etten PC, 55
Cambridge Parkway, Cambridge, MA 02142, or such other location as the parties
shall mutually agree.
 
3

--------------------------------------------------------------------------------


 
2.2           Subsequent Closing.  On the Subsequent Closing Date, subject to
Section 2.6, Seaside shall purchase from the Company, and the Company shall
issue and sell to Seaside, 1,500,000 Shares at the Per Share Purchase
Price.  Upon satisfaction or waiver of the conditions set forth in Sections 2.3,
2.4, 2.5 and 2.6, the Subsequent Closing shall occur at the offices of White
White & Van Etten PC, 55 Cambridge Parkway, Cambridge, MA 02142, or such other
location as the parties shall mutually agree.
 
2.3           Deliveries by the Company.  On each Closing Date, the Company
shall deliver or cause to be delivered to Seaside the following:
 
(a)         subject to Section 2.6, a certificate representing 1,500,000 Shares
in the name of Seaside as specified on the signature pages hereto and/or a copy
of the Company’s irrevocable instructions to its transfer agent to prepare and
issue such certificate, with delivery of such certificate to occur no later than
three business days thereafter;
 
(b)         an officer’s certificate of the Company’s Chief Executive Officer or
Chief Financial Officer in the form of Exhibit A attached hereto; and
 
(c)         solely on the Initial Closing Date, a legal opinion of Company
Counsel, in the form of Exhibit B attached hereto.
 
2.4           Deliveries by Seaside.  On each Closing Date, Seaside shall
deliver or cause to be delivered to the Company an amount equal to the Initial
Per Share Purchase Price or Per Share Purchase Price, as applicable, for each
such Closing multiplied by 1,500,000, subject to Section 2.6, in each case by
wire transfer to the account as specified in writing by the Company and in each
case less the amount due Seaside for reimbursement of its expenses pursuant to
Section 5.2 hereof.
 
2.5           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with each
Closing are subject to the satisfaction by Seaside, or waiver by the Company, of
the following conditions:
 
(i)           the accuracy on the Closing Date of the representations and
warranties of Seaside contained herein;
 
(ii)           all obligations, covenants and agreements of Seaside required to
be performed at or prior to the Closing Date shall have been performed; and
 
(iii)           the delivery by Seaside of the items set forth in Section 2.4 of
this Agreement.
 
(b)           The obligations of Seaside hereunder in connection with each
Closing are subject to the satisfaction by the Company, or waiver by Seaside, of
the following conditions:
 
(i)           the accuracy on the Closing Date of the representations and
warranties of the Company contained herein;
 
4

--------------------------------------------------------------------------------


 
(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed, and
all Required Approvals shall have been obtained;
 
(iii)           the delivery by the Company of the items set forth in Section
2.3 of this Agreement;
 
(iv)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof that has not been cured by the Company;
 
(v)           the purchase of Shares at the Subsequent Closing from the Company
shall not cause Seaside’s beneficial ownership of the Company’s Common Stock,
calculated in accordance with Rule 13d-3 promulgated by the Commission, to
exceed 10%; and
 
(vi)           from the date hereof to each Closing Date, trading in the Common
Stock shall not have been suspended by the Commission and trading in securities
generally as reported by Bloomberg Financial Markets shall not have been
suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of Seaside, makes it
impracticable or inadvisable to purchase the Shares at the Closing.
 
2.6           Dollar Limit on Purchases.  If for the Subsequent Closing the
amount of the proposed investment by Seaside at such Closing is greater than two
times the amount invested by Seaside at the Initial Closing (the “Dollar
Limit”), then Seaside shall have the option to reduce the number of Shares
purchased at the Subsequent Closing such that the amount of the investment at
such Closing is an amount no greater than the Dollar Limit.
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as set
forth under the corresponding section of the Disclosure Schedules, which
Disclosure Schedules may be updated before the Subsequent Closing and which
shall be deemed a part hereof, the Company hereby makes the representations and
warranties set forth below to Seaside as of the date hereof and as of each
Closing Date (provided that the representations and warranties that speak as of
a specific date shall continue to be true and correct as of such Closing with
respect to such date):
 
(a)         Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are listed in Section 3.1(a) of the Disclosure Schedule (each a
“Subsidiary”).  The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all the issued and outstanding shares of capital stock or other equity
interests of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.  If the Company has no subsidiaries, then references in the
Transaction Documents to the Subsidiaries will be disregarded.
 
5

--------------------------------------------------------------------------------


 
(b)         Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Except as
set forth in Section 3(b) of the Disclosure Schedules, each of the Company and
the Subsidiaries is duly qualified to conduct business and is in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in a
Material Adverse Effect and, to the knowledge of the Company, no Proceeding has
been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
 
(c)         Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby, including the issuance, reservation for issuance and
delivery of the Shares, have been duly authorized by all necessary action on the
part of the Company and its stockholders, and no further action is required by
the Company or its stockholders in connection therewith other than in connection
with the Required Approvals.  Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d)         No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Shares at
each Closing and the consummation by the Company of the other transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, violate or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or result in the creation
of any Lien upon any of the properties or assets of the Company or any
Subsidiary pursuant to, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement (written or oral), credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected, except in the case of each of
clauses (ii) and (iii), such as could not reasonably be expected to result in a
Material Adverse Effect.
 
6

--------------------------------------------------------------------------------


 
(e)         Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority, the Trading Market or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than any notice filings or SEC Reports as are
required to be made following each Closing Date under applicable federal and
state securities laws and applicable rules and regulations of the Trading Market
(collectively, the “Required Approvals”).  All such Required Approvals will be
made within the time periods prescribed by law.
 
(f)         Issuance of the Shares.  The Shares are duly authorized and, when
issued, sold and delivered in accordance with the Transaction Documents for the
consideration specified herein, will be duly and validly issued, fully paid and
non-assessable, free and clear of all Liens other than those arising under
applicable federal and state securities laws as a result of the private
placement of the Shares to Seaside contemplated hereby.  The Company has
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable pursuant to this Agreement.
 
(g)         Capitalization.  The capitalization of the Company is as set forth
in Section 3.1(g) of the Disclosure Schedules.  The Company has not issued any
capital stock since its most recently filed periodic report under the Exchange
Act, other than pursuant to (i) the exercise of employee stock options under the
Company’s stock option plans, (ii) the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plan (if
applicable), (iii) the conversion or exercise of outstanding Common Stock
Equivalents, and (iv) as otherwise set forth in the Disclosure Schedules.  No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents.  Except as disclosed in the SEC Reports or Section 3.1(g)
of the Disclosure Schedules, there are no outstanding options, warrants, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents.  Except as disclosed in the SEC
Reports or Section 3.1(g) of the Disclosure Schedules, the issue and sale of the
Shares will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than Seaside) and will not result in a right of
any holder of Company securities to adjust the exercise, conversion, exchange or
reset price under such securities.  All of the outstanding shares of capital
stock of the Company have been duly authorized, are validly issued, fully paid
and non-assessable and have been issued in compliance with all federal and state
securities laws and requirements of the Trading Market, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder or the Board of Directors of the Company is
required for the issuance and sale of the Shares, other than the Required
Approvals.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.
 
7

--------------------------------------------------------------------------------


 
(h)         SEC Reports; Financial Statements. Except as set forth in Section
3(h) of the Disclosure Schedules, the Company has filed or furnished all
reports, schedules, forms, statements and other documents required to be filed
or furnished by it under the Securities Act and the Exchange Act (including all
required exhibits thereto), including pursuant to Section 13(a) or 15(d)
thereof, for the 12 months preceding the date hereof (or such shorter period as
the Company was required by law to file such material) (the foregoing materials,
as the same may be amended, and including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”), and any notices, reports or other filings pursuant to applicable
requirements of the Trading Market, on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports and notices,
reports or other filings pursuant to applicable requirements of the Trading
Market prior to the expiration of any such extension.  Except as set forth in
Section 3.1(h) of the Disclosure Schedules, as of their respective dates, the
SEC Reports complied in all material respects with the applicable requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Company (including its consolidated
Subsidiaries) included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements (i) have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and (ii) fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.  Except as set
forth in the SEC Reports or Section 3(h) of the Disclosure Schedules, neither
the Company nor any Subsidiary has any material liability of any nature (whether
accrued, absolute, contingent or otherwise) that is required by GAAP to be
included in such financial statements other than liabilities arising after the
date of the most recent balance sheet included in such financial statements
which were incurred in the ordinary course of business consistent with past
practice.
 
(i)         Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports or in Section 3.1(i) of the Disclosure Schedules, (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material Adverse Effect, except as has been
reasonably cured by the Company, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting except as otherwise required pursuant to GAAP, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option and incentive plans.
 
8

--------------------------------------------------------------------------------


 
(j)         Litigation.  Except as disclosed in the SEC Reports, there is no
Proceeding pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Shares or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor, to the knowledge
of the Company, any director or officer thereof (in his or her capacity as
such), is or has been the subject of any Proceeding involving a claim or
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been and, to the knowledge of the
Company, there is not currently pending or contemplated, any investigation by
the Commission involving the Company or any current or former director or
officer of the Company (in his or her capacity as such).  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act and, to the Company’s knowledge, no proceeding for
such purpose is pending before or threatened by the Commission.
 
(k)         Compliance. Except as set forth in Section 3.1(k) of the Disclosure
Schedules, neither the Company nor any Subsidiary (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, could reasonably be expected to result in a
default by the Company or any Subsidiary under), nor has the Company or any
Subsidiary received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is in violation of any statute, rule or regulation of any governmental authority
or the Trading Market, including without limitation all foreign, federal, state
and local laws applicable to its business, except in each case as would not have
a Material Adverse Effect.
 
(l)         Listing and Maintenance Requirements. The Company has not, in the 12
months preceding the date hereof or any Closing Date, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted (as
applicable) to the effect that the Company is not in compliance with the listing
or quotation (as applicable) and maintenance requirements of such Trading
Market.  The Company is, and immediately after the consummation of the
transactions contemplated hereby will be, in compliance with all such listing or
quotation (as applicable) and maintenance requirements.
 
(m)           Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) and the laws of its state of incorporation that is or
could become applicable to Seaside as a result of Seaside and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation the Company’s issuance of the Shares and
Seaside’s ownership of the Shares.
 
(n)         Acknowledgment Regarding Seaside’s Purchase of Shares.  The Company
acknowledges and agrees that Seaside is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that Seaside is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement or the other Transaction Documents and the transactions contemplated
hereby and thereby and any advice given by Seaside or any of its representatives
or agents in connection with this Agreement and the other Transaction Documents
and the transactions contemplated hereby and thereby is merely incidental to
Seaside’s purchase of the Shares.  The Company further represents to Seaside
that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated thereby by the Company and its representatives.
 
9

--------------------------------------------------------------------------------


 
(o)         Approvals.  The issuance and listing or quotation (as applicable) on
the Trading Market of the Shares requires or will require no further approvals,
including but not limited to, the approval of stockholders of the Company.
 
(p)         Intellectual Property.  The Company or its Subsidiaries owns or
possesses such right, title and interest in and to, or possesses legal right to
use, all patents, patent rights, trade secrets, inventions, know-how,
trademarks, trade names, copyrights, service marks and other proprietary rights
(“Intellectual Property”) material to the conduct of the Company’s business
except Intellectual Property the failure of which to own, possess or have a
legal right to use would not have a Material Adverse Effect.  Except as
disclosed in the SEC Reports, neither the Company nor any Subsidiary has
received any notice of infringement, misappropriation or conflict from any third
party as to Intellectual Property owned by or exclusively licensed to the
Company or any such Subsidiary that has not been resolved or disposed of, which
infringement, misappropriation or conflict would if adversely decided have a
Material Adverse Effect.  To the Company’s knowledge, it has not infringed,
misappropriated, or otherwise conflicted with the Intellectual Property of any
third parties, which infringement, misappropriation or conflict would if
adversely decided have a Material Adverse Effect.
 
(q)         Permits.  The Company has made all filings, applications and
submissions required by, and possesses all approvals, licenses, certificates,
certifications, clearances, consents, exemptions, marks, notifications, orders,
permits and other authorizations issued by, the appropriate federal, state or
foreign regulatory authorities necessary to own or lease its properties and to
conduct its businesses (collectively, “Permits”), except for such Permits the
failure of which to possess or obtain would not reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Subsidiary has received any
written notice of proceedings relating to the limitation, revocation,
cancellation, suspension, modification or non-renewal of any such Permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect, and has no reason to believe that
any such Permit will not be renewed in the ordinary course.
 
(r)         Title.  The Company has good and marketable title in fee simple to
all real property and personal property owned by it which is material to the
business of the Company and its Subsidiaries, taken as a whole, in each case
free and clear of all Liens, except for Liens that do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company or its Subsidiaries or for
equipment leases or operating leases entered into in the ordinary course of
business.  Any real property and facilities held under lease by the Company or
its Subsidiaries are held under valid, subsisting and enforceable leases, with
such exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and facilities by the Company or its
Subsidiaries.
 
10

--------------------------------------------------------------------------------


 
(s)         Tax Matters.  The Company (including its Subsidiaries) has filed all
federal, state and local income, franchise and other tax returns required to be
filed and has paid all taxes due, and no tax deficiency has been determined
adversely to the Company or any Subsidiary which, individually or in the
aggregate, has had (nor does the Company or any Subsidiary have any knowledge of
any tax deficiency which, if determined adversely to the Company or any
Subsidiary, could, individually or in the aggregate, reasonably be expected to
have) a Material Adverse Effect.
 
(t)         No General Solicitation; No Integration.  No form of general
solicitation or general advertising was used by the Company or, to its
knowledge, any other person acting on behalf of the Company, in respect of the
Shares or in connection with the offer and sale of the Shares.  The Company has
not sold, offered to sell, solicited offers to buy or otherwise negotiated in
respect of any “security” (as defined in the Securities Act) that is or could be
integrated with the sale of the Shares in a manner that would require the
registration of the Shares under the Securities Act.
 
(u)         No Registration.  Assuming the accuracy of the representations and
warranties made by, and compliance with the covenants of, Seaside in Section 3.2
hereof, no registration of the Shares under the Securities Act is required in
connection with the sale of the Shares to Seaside as contemplated by this
Agreement.
 
(v)         Disclosure.  The Company confirms that neither the Company nor any
officer, director or employee of the Company acting on its behalf (as such term
is used in Regulation FD) has provided Seaside or its agents or counsel with any
information that constitutes or might reasonably be expected to constitute
material, non-public information except insofar as the existence and terms of
the proposed transactions hereunder may constitute such information.  The
Company understands and confirms that Seaside will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company.  None of the representations and warranties of the Company contained
herein, nor any statement made by the Company in any disclosure, schedule,
exhibit, certificate or other document furnished or to be furnished to Seaside
in connection herewith, contains or will contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
3.2           Representations and Warranties of Seaside.  Seaside hereby makes
the representations and warranties set forth below to the Company:
 
(a)         Organization; Authority.  Seaside is a limited partnership duly
organized, validly existing and in good standing under the laws of the state of
Florida, with full right, power and authority to own and use its properties and
assets and to carry on its business as currently conducted and to enter into and
to consummate the transactions contemplated by this Agreement and the other
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The execution, delivery and performance by Seaside of the
transactions contemplated by this Agreement and each other Transaction Document
have been duly authorized by all necessary action on the part of Seaside and no
such further action is required.  Each Transaction Document to which Seaside is
a party has been (or upon delivery will have been) duly executed by Seaside,
and, when delivered by Seaside in accordance with the terms thereof, will
constitute the valid and legally binding obligation of Seaside, enforceable
against it in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
11

--------------------------------------------------------------------------------


 
(b)         Experience of Seaside.  Seaside, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.  Seaside is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.
 
(c)         Purchase for Own Account.  The Shares will be acquired for
investment for Seaside’s own account, not as a nominee or agent, and not with a
view to the public resale or distribution thereof within the meaning of the
Securities Act, and Seaside has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act.
 
(d)         Disclosure of Information. Seaside has received or has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the Shares.  Seaside has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Shares and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Seaside or to which Seaside had access.  The foregoing,
however, does not in any way limit or modify the representations and warranties
made by the Company in Section 3.1 of this Agreement.
 
(e)         Restricted Securities.  Seaside understands that the Shares are
characterized as “restricted securities” under the Securities Act inasmuch as
they are being acquired from the Company in a transaction not involving a public
offering and that, under the Securities Act and the rules and regulations
promulgated thereunder, such securities may be resold without registration under
the Securities Act only in certain limited circumstances.  Seaside is familiar
with Rule 144 and understands the resale limitations imposed thereby and by the
Securities Act and applicable state securities laws.
 
 
(f)           Short Sales.  Seaside has not directly or indirectly executed any
Short Sales or other hedging transactions in the securities of the Company
through the date hereof.
 


ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Legends.  Seaside agrees and acknowledges that the certificates
evidencing the Shares will bear a legend with respect to the restrictions
imposed by the Securities Act and applicable state securities laws.  Such legend
or legends shall, upon the request of Seaside, be promptly removed by the
Company from any certificate evidencing Shares upon delivery to the Company of
an opinion of counsel to Seaside, reasonably satisfactory to the Company, that
the legended security can be freely transferred in a public sale without a
registration statement being in effect under the Securities Act and in
compliance with exemption requirements under applicable state securities laws
and that such transfer will not jeopardize the exemption or exemptions from
registration pursuant to which the Company issued the Shares.
 
12

--------------------------------------------------------------------------------


 
4.2           Furnishing of Information; Rule 144 Reporting; Penalty for
Non-Compliance with Rule.  As long as Seaside owns Shares, the Company shall
timely file with the Commission (or obtain extensions in respect thereof and
file within the applicable grace period) all reports and other documents
required to be filed by the Company after the date hereof pursuant to the
Exchange Act and make and keep adequate, current public information available,
as those terms are understood and defined in Rule 144, at all times.  As long as
Seaside owns Shares for less than one year in accordance with Rule 144(d), if
the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to Seaside and make publicly available in accordance
with Rule 144(c) such information as is required for Seaside to sell the Shares
under Rule 144.  If at any time or times Seaside is not permitted to sell Shares
pursuant to Rule 144 as a result of the Company’s failure to be in compliance
with all of the requirements of such rule, including but not limited to all
requirements regarding the availability of current public information under Rule
144(c), then the Company shall be obligated to issue to Seaside, at no
additional cost to Seaside, additional shares of Common Stock in an amount equal
to twenty percent (20.0%) of the number of Shares then owned or held by Seaside.
 
4.3           Securities Laws Disclosure; Publicity.  The Company shall, by 9:00
a.m. Eastern time on the Trading Day following the date hereof, file a Current
Report on Form 8-K which attaches as exhibits all agreements relating to this
transaction, in each case reasonably acceptable to Seaside and its counsel,
disclosing the material terms of the transactions contemplated hereby.
 
4.4           Shareholders Rights Plan.  No claim will be made or enforced by
the Company or, with the consent of the Company, any other Person that Seaside
is an “Acquiring Person” or similar designation under any shareholders rights
plan or similar plan or arrangement in effect or hereafter adopted by the
Company, or that Seaside could be deemed to trigger the provisions of any such
plan or arrangement, by virtue of receiving Shares under the Transaction
Documents or under any other agreement between the Company and Seaside.  The
Company shall conduct its business in a manner so that it will not become
subject to the Investment Company Act of 1940, as amended.
 
4.5           Non-Public Information.  The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide Seaside or its
agents or counsel with any information that the Company believes constitutes
material non-public information.  The Company understands and confirms that
Seaside shall be relying on the foregoing representations in effecting
transactions in securities of the Company.
 
4.6           Indemnification of Seaside.  Subject to the provisions of this
Section 4.6, the Company will indemnify and hold Seaside, Seaside’s Affiliates
and their respective directors, officers, stockholders, partners, members,
employees and agents (each, a “Seaside Party”) harmless from any and all losses,
liabilities, obligations, claims, demands, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation reasonably incurred in
connection with defending or investigating any suit or action in respect thereof
to which any Seaside Party is or may become a party under the Securities Act,
the Exchange Act or any other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, liabilities, obligations,
claims, demands, contingencies, damages, costs and expenses arise out of or are
based on (a) any inaccuracy in or breach of any representation or warranty made
by the Company in this Agreement or other Transaction Document, or any
certificate, instrument or document furnished or delivered by the Company
pursuant hereto or thereto, (b) any breach or non-fulfillment of any covenant
made by or on the part of the Company in this Agreement or other Transaction
Document, or any certificate, instrument or document furnished or delivered by
the Company pursuant hereto or thereto, or (c) any fraud or intentional
misrepresentation or intentional breach by or on the part of the Company.  If
any action shall be brought against any Seaside Party in respect of which
indemnity may be sought pursuant to this Agreement, such Seaside Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing.  Any Seaside Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Seaside Party except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Seaside
Party.  The Company will not be liable to any Seaside Party under this Agreement
(x) for any settlement by a Seaside Party effected without the Company’s prior
written consent, which consent shall not be unreasonably withheld or delayed; or
(y) to the extent, but only to the extent, that a loss, liability, obligation,
claim, demand, damage, cost or expense is attributable to any Seaside Party’s
breach of any of the representations, warranties, covenants or agreements made
by Seaside in this Agreement or in the other Transaction Documents.
 
13

--------------------------------------------------------------------------------


 
              4.7           Listing or Quotation of Common Stock.  The Company
hereby agrees to use its best efforts to maintain the listing or quotation (as
applicable) of the Common Stock on its current Trading Market.  The Company
further agrees that, if the Company applies to have the Common Stock traded on
any other Trading Market, it will include in such application all of the Shares
and will take such other action as is necessary to cause all of the Shares to be
listed or quoted on such other Trading Market as promptly as possible.  The
Company will take all action reasonably necessary to continue the listing or
quotation (as applicable) and trading of its Common Stock on each Trading Market
on which the Common Stock is listed or quoted (as applicable) and will comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of such Trading Market(s).
 
4.8           Stockholder Approval.  The Company shall not issue shares of
Common Stock or Common Stock Equivalents, if such issuance would require
stockholder approval pursuant to applicable rules of the Trading Market, unless
and until such stockholder approval is obtained.
 
4.9           Short Sales.  Seaside covenants that neither it nor any Affiliates
acting on its behalf or pursuant to any understanding with it will execute any
Short Sales in the securities of the Company from the date hereof until the
final Subsequent Closing contemplated hereby.
 
ARTICLE V
MISCELLANEOUS
 
5.1           Termination; Liquidated Damages.  This Agreement may be terminated
by Seaside:
 
(a)           by written notice to the Company, if the Initial Closing has not
been consummated on or before December 18, 2009, or
 
14

--------------------------------------------------------------------------------


 
(b)           immediately upon written notice to the Company if, at any time
prior to the Subsequent Closing Date, the Company consummates a financing to
which Seaside is not a party, provided, however, that no such termination
pursuant to this Section 5.1 will affect the right of any party to sue for any
breach by the other party (or parties).
 
5.2           Fees and Expenses.  Except as otherwise set forth in this
Agreement and as set forth in this Section 5.2 below, each party shall pay the
fees and expenses of its own advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this
Agreement.  The Company shall pay all stamp and other taxes and duties levied in
connection with the delivery of the Shares.  Notwithstanding the foregoing, at
the Initial Closing the Company shall reimburse Seaside for the fees and
expenses of its counsel, White White & Van Etten PC, in an amount equal to
$25,000 and at the Subsequent Closing the Company shall reimburse Seaside for
the fees and expenses of its counsel, White White & Van Etten PC, in an amount
equal to $2,500.  Such legal fees may be withheld by Seaside from the amount to
be paid for the Shares purchased at the Initial Closing and the Subsequent
Closing.
 
5.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto (including the Disclosure Schedules), contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.
 
5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via electronic mail
or facsimile at the facsimile number set forth on the signature pages attached
hereto prior to 5:30 p.m. (Eastern time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via electronic mail or facsimile at the facsimile number set forth on the
signature pages attached hereto on a day that is not a Trading Day or later than
5:30 p.m. (Eastern time) on any Trading Day, (c) the second Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as set forth on the signature pages attached hereto.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and Seaside or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
15

--------------------------------------------------------------------------------


 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Seaside.  Seaside may assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Company.
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.6.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  The parties hereby waive all rights to a trial by jury.  If either
party shall commence an action or proceeding to enforce any provisions of the
Transaction Documents, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
5.10           Survival.  The representations and warranties herein shall
survive the Closings and delivery of the Shares and shall in no way be affected
by any investigation of the subject matter thereof made by or on behalf of
Seaside, its counsel or the Company, as the case may be.
 
5.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile or email transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
email signature page were an original thereof.
 
5.12           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
5.13           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever Seaside exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then Seaside may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
5.14           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, Seaside and
the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of the obligations
set forth herein and hereby agree to waive in any such action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.
 
16

--------------------------------------------------------------------------------


 
5.15           Payment Set Aside.  To the extent that either party hereto makes
a payment or payments to the other party hereto pursuant to any Transaction
Document or enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the other party, a trustee, receiver or any other person under any
law (including, without limitation, any bankruptcy law, state or federal law,
common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.
 
5.16           Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
(Signature Pages Follow)
 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

Defense Solutions Holding, Inc.  
Address for Notice:
By:        
Name:  Timothy D. Ringgold
Title:    Chief Executive Officer
 
 
707 Eagleview Boulevard
Exton, PA 19431-1159
Attention: Timothy D. Ringgold
Fax: (610) 833-6010
 
With a copy (which shall not constitute notice) to:    
Giordano, Halleran & Ciesla, P.C.
125 Half Mile Road
Suite 300
Red Bank, NJ 07701
Attention:  Philip D. Forlenza, Esq.
Fax:  (732) 224-6599




Seaside 88, LP   Address for Notice: By: 
Seaside 88 Advisors, LLC
        750 Ocean Royale Way       Suite 805 By:      North Palm Beach, FL 33408
Name: William J. Ritger   Attention:  William J. Ritger and
 
 
Title:  Manager
 
 
Denis M. O’Donnell, M.D.
Fax:  866-358-6721
 
With a copy (which shall not constitute notice) to:        
White White & Van Etten PC
55 Cambridge Parkway
Cambridge, MA 02142
Attention:  David A. White, Esq.
Fax:  617-225-0205



18

--------------------------------------------------------------------------------




Exhibit A


Officer’s Certificate


In connection with a Closing on the date set forth below pursuant to that
certain Common Stock Purchase Agreement dated as of December __, 2009 (the
“Agreement”) by and between Defense Solutions Holding, Inc., a Nevada
corporation (the “Company”) and Seaside 88, LP, a Florida limited partnership
(“Seaside”), the undersigned, the duly elected and qualified ________________ of
the Company, does hereby certify to the Company as follows:


(i)      
all representations and warranties of the Company contained in the Agreement are
true and correct in all material respects (without giving effect to any
limitation as to “materiality” or “knowledge” set forth therein) on and as of
the date hereof as if made on and as of the date hereof (provided that
representations and warranties that speak as of a specific date shall continue
to be true and correct as of the Closing with respect to such date); and



(ii)      
the Company has performed or complied with all of its covenants and agreements
contained in the Agreement and required to be performed or complied with by the
Company on or before the date hereof.



Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement.


IN WITNESS WHEREOF, the undersigned has caused this Officer’s Certificate to be
executed this _____ day of _____________, 20__.
 
 

 
Defense Solutions Holding, Inc.
                            By:          Name:        Title:   

 
19

--------------------------------------------------------------------------------


 
Exhibit B


1.           The Company is a corporation duly organized under the General
Corporation Law of the State of Nevada, with corporate power and authority to
enter into the Agreement and the other Transaction Documents and perform its
obligations thereunder. The Company is validly existing and in good standing
under the laws of the State of Nevada and is qualified to do business and in
good standing under the laws of ____________ and _________, the only states
where the failure to be so qualified and in good standing could have a Material
Adverse Effect.


2.           The execution and delivery of the Agreement and the other
Transaction Documents and the issuance and sale of the Shares thereunder has
been duly authorized by all necessary corporate action of the Company, no
further action is required by the Company or its stockholders in connection
therewith; and the Agreement and each other Transaction Document has been duly
executed and delivered by the Company and is enforceable against the Company in
accordance with its terms.


3.           The Shares have been duly authorized and, when issued and delivered
in accordance with the terms of the Agreement, will be validly issued, fully
paid and non-assessable, and the issuance of such Shares will not be subject to
any preemptive or similar rights set forth in the Company’s Certificate of
Incorporation or Bylaws (or similar organizational documents) or any agreement
known to us or filed as an exhibit to any SEC Report.


4.           The execution and delivery by the Company of, and the performance
by the Company of its obligations under, the Agreement (including the issuance
and sale of the Shares) and the other Transaction Documents will not contravene
any provision of any statute, law, rule or regulation applicable to the Company,
any agreement filed as an exhibit to any SEC Report, or any judgment, order or
decree of any governmental body, agency or court having jurisdiction over the
Company that is applicable to the Company or its properties.


5.           No consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or governmental body,
regulatory authority or Trading Market is required for the execution, delivery
and performance by the Company of its obligations under the Agreement or any
other Transaction Document, other than any notice filings as are required to be
made in connection with the Closing Date under applicable federal and state
securities laws.


6.           The Company is not, and will not be after consummation of the
Agreement, the sale of the Shares to Seaside and the application of the proceeds
thereof, an “investment company” as defined in the Investment Company Act of
1940, as amended.



--------------------------------------------------------------------------------



